FORM 18-K/A For Foreign Governments and Political Subdivisions Thereof SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO ANNUAL REPORT of PROVINCE OF ONTARIO (Canada) (Name of Registrant) Date of end of last fiscal year:March 31, 2011 SECURITIES REGISTERED* (As of the close of the fiscal year) Title of IssueAmounts as to whichNames of exchanges registration is effectiveon which registered N/AN/AN/A Name and address of persons authorized to receive notices and communications from the Securities and Exchange Commission: Sean Sunderland Counsellor (Intergovernmental Relations) and Head of Section, Provincial, Territorial and Parliamentary Affairs Canadian Embassy 501 Pennsylvania Avenue N.W. Washington, D.C. 20001 Copies to: Jason R. Lehner Shearman & Sterling LLP Commerce Court West, 199 Bay Street Suite 4405, P.O. Box 247 Toronto, Ontario, CanadaM5L IE8 * The Registrant is filing this annual report on a voluntary basis. PROVINCE OF ONTARIO In connection with the issuance by the Province of Ontario of US$350,000,000Floating Rate Notes due April 1, 2015 (the "Notes"), the undersigned registrant hereby amends its Annual Report on Form 18-K for the fiscal year ended March 31, 2011 (the “Annual Report”) as follows: The following additional exhibits are added to the Annual Report: Exhibit (e) Terms Agreements, dated as of February 22, 2012 and February 23, 2012, respectively, each including the Pricing Supplement dated February 23, 2012 with respect to the Notes; and Schedule of Expenses. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this amendment to the annual report to be signed on its behalf by the undersigned, thereunto duly authorized, at Toronto, Ontario. February 29, 2012 PROVINCE OF ONTARIO (Name of registrant) By:/s/ Annette D. Pivnick Name:Annette D. Pivnick Title:Manager, Operations Capital Markets Division Ontario Financing Authority Exhibit Index Exhibit (e): Terms Agreements, dated as of February 22, 2012 and February 23, 2012, respectively, each including the Pricing Supplement dated February 23, 2012 with respect to the Notes; and Schedule of Expenses. EXHIBIT (e) Terms Agreements Province of Ontario Medium-Term Notes Terms Agreement February 22, 2012 Ontario Financing Authority One Dundas Street West Suite 1400 Toronto, Ontario M5G 1Z3 Attention: Director, Capital Markets Operations Capital Markets Division Re:US$250,000,000 Floating Rate Notes due April 1, 2015 Ladies and Gentlemen: This Terms Agreement is entered into pursuant to Section 2(b) of the Distribution Agreement dated April 6, 2011, among the Province of Ontario and the Agents party thereto (the “Distribution Agreement”).Capitalized terms contained in this Terms Agreement shall have the meanings assigned to them in the Distribution Agreement to the extent not defined herein. The undersigned agrees to purchase US$250,000,000 aggregate principal amount of Notes.The terms of the Notes are set forth in the pricing supplement attached hereto as Exhibit A. The Time of Sale with respect to the Notes was 3:05 p.m. (Toronto time) on February 22, 2012. RBC Capital Markets, LLC By: /s/ Scott Primrose Name: Scott Primrose Title Authorized Signatory Accepted: February 22, 2012 Province of Ontario By:/s/Annette D. Pivnick Name: Annette D. Pivnick Title: Manager, Operations Capital Markets Division Ontario Financing Authority Exhibit A Pricing Supplement with Respect to the Notes Pricing Supplement No. 1, dated February 23, 2012Filed pursuant to Rule 424(b)(3) to Prospectus Supplement Dated April 6, 2011 Registration Statement to Prospectus Dated May 13, 2010No. 333-165529 PROVINCE OF ONTARIO US$350,000,000 MEDIUM-TERM NOTES, SERIES USMTN1 Floating Rate Notes xBook-Entry Notes oCertificated Notes Issuer:Province of Ontario Title:Floating Rate Notes due April 1, 2015 Aggregate Principal Amount:US$350,000,000 Trade Date:February 22, 2012, with respect to $250,000,000 of the Notes, and February 23, 2012, with respect to $100,000,000 of the Notes.1 Issue Date (Settlement Date):February 29, 2012 (T+5, with respect to $250,000,000 of the Notes and T+4, with respect to $100,000,000 of the Notes) Stated Maturity Date:April 1, 2015 Public Offering Price:100% CUSIP# / ISIN#:68323TAA1/US68323TAA16 Registrar, Fiscal Agent, Transfer Agent and Principal Paying Agent:The Bank of New York Mellon Interest Rate Basis:oCD Rate o Commercial Paper Rate oFederal Funds Rate xUSD LIBOR o Prime Rate oTreasury Rate oOther (specify): Initial Interest Rate:An interpolated rate based upon USD LIBOR with an Index Maturity of one month and USD LIBOR with an Index Maturity of two months, determined two London Business Days prior to the Issue Date, plus 15bps Index Maturity:3 months, except in the case of the Initial Interest Rate Spread (plus or minus):+ 15bps Spread Multiplier:N/A Designated USD LIBOR Page:Reuters page LIBOR01 Maximum Interest Rate:N/A Minimum Interest Rate:N/A Calculation Agent:The Bank of New York Mellon Interest Determination Date(s):Two London Business Days prior to each Interest Reset Date Interest Reset Date(s):April 1, July 1, October 1 and January 1 of each year, commencing April 1, 2012 Interest Payment Dates:April 1, July 1, October 1 and January 1 of each year up to and including the Stated Maturity Date, subject to the Modified Following Adjusted business day convention. The first interest payment on April 1, 2012 has a short first interest period. Interest Rate Reset Period: oDaily o Monthly x Quarterly o Semi-annually o Annually o Other (specify): Interest Payment Period: oDaily oMonthly x Quarterly oSemi-annually oAnnually oOther (specify): OPTION TO ELECT REDEMPTION: oYesxNo Redemption Date(s): Initial Redemption Percentage: Annual Redemption Percentage Reduction: OPTION TO ELECT REPAYMENT:oYes xNo Repayment Date(s): ORIGINAL ISSUE DISCOUNT: oYes xNo Issue Price: Total Amount of OID: Yield to Maturity: Initial Accrual Period OID: Minimum Denominations:US$2,000 and integral multiples of US$1,000 in excess thereof Other Provisions (if any): Settlement: We expect that delivery of theNotes will be made against payment therefor on or aboutFebruary 29, 2012, which in the case of US$250,000,000 of the Notes, is five business days following the date of their pricing (this settlement cycle being referred to as “T+5”) and, in the case of US$100,000,000 of the Notes, is four business days following the date of their pricing(“T+4”). Under Rule15c6-1 of the Exchange Act, trades in the secondary market generally are required to settle in three business days, unless the parties to any such trade expressly agree otherwise. Accordingly, purchasers who wish to trade theirNotes on February 22, 2012 or February 23, 2012 will be required, by virtue of the fact that theNotes initially will settle in either T+5 or T+4, to specify an alternate settlement cycle at the time of any such trade to prevent a failed settlement. Purchasers ofNotes who wish to trade theirNotes on February 22, 2012 or February 23, 2012 should consult their own advisor. Agent(s):o BMO Capital Markets Corp. o CIBC World Markets Corp. o Deutsche Bank Securities Inc. o HSBC Securities (USA) Inc. o Merrill Lynch, Pierce, Fenner & Smith Incorporated o Morgan Stanley & Co. Incorporated o National Bank Financial Inc. x RBC Capital Markets, LLC o Scotia Capital (USA) Inc. o TD Securities (USA) LLC o Other (specify): Agent’s Discount or Commission (%): 0.05% Agent’s Discount or Commission ($): US$175,000 Net Proceeds to the Province: US$349,825,000 oActing as Agent Agent is acting as Agent for the sale of Notes by the Province at a price of [] % of the principal amount xActing as Principal Agent is purchasing Notes from the Province as principal for resale to investors and other purchasers at: xa fixed public offering price of 100% of the principal amount o varying prices related to prevailing market prices at the time of resale to be determined by such Agent 1 The US$250,000,000 aggregate principal amount of Notes traded February 22, 2012 will constitute part of the same series of Medium Term Notes, Series USMTN1, as the US$100,000,000 aggregate principal amount of Notes traded February 23, 2012.All US$350,000,000 aggregate principal amount of such Notes will be fungible and consolidated and will have identical terms and conditions, except that Settlement of the Notes traded February 22, 2012 will occur on a T+5 basis and Settlement of the Notes traded February 23, 2012 will occur on a T+4 basis so that all such Notes are settled simultaneously. Province of Ontario Medium-Term Notes Terms Agreement February 23, 2012 Ontario Financing Authority One Dundas Street West Suite 1400 Toronto, Ontario M5G 1Z3 Attention: Director, Capital Markets Operations Capital Markets Division Re:US$100,000,000 Floating Rate Notes due April 1, 2015 Ladies and Gentlemen: This Terms Agreement is entered into pursuant to Section 2(b) of the Distribution Agreement dated April 6, 2011, among the Province of Ontario and the Agents party thereto (the “Distribution Agreement”).Capitalized terms contained in this Terms Agreement shall have the meanings assigned to them in the Distribution Agreement to the extent not defined herein. The undersigned agrees to purchase US$100,000,000 aggregate principal amount of Notes.The terms of the Notes are set forth in the pricing supplement attached hereto as Exhibit A. The Time of Sale with respect to the Notes was 11:35 a.m. (Toronto time) on February 23, 2012. It is understood that this Terms Agreement is separate from and additional to the Terms Agreement dated February 22, 2012, between the Province of Ontario and RBC Capital Markets, LLC, with respect to US$250,000,000 Notes of the same series. RBC Capital Markets, LLC By: /s/Scott Primrose Name:Scott Primrose TitleAuthorized Signatory Accepted: February 23, 2012 Province of Ontario By:/s/ Annette D. Pivnick Name: Annette D. Pivnick Title: Manager, Operations Capital Markets Division Ontario Financing Authority Exhibit A Pricing Supplement with Respect to the Notes Pricing Supplement No. 1, dated February 23, 2012Filed pursuant to Rule 424(b)(3) to Prospectus Supplement Dated April 6, 2011 Registration Statement to Prospectus Dated May 13, 2010No. 333-165529 PROVINCE OF ONTARIO US$350,000,000 MEDIUM-TERM NOTES, SERIES USMTN1 Floating Rate Notes xBook-Entry NotesoCertificated Notes Issuer:Province of Ontario Title:Floating Rate Notes due April 1, 2015 Aggregate Principal Amount:US$350,000,000 Trade Date:February 22, 2012, with respect to $250,000,000 of the Notes, and February 23, 2012, with respect to $100,000,000 of the Notes.1 Issue Date (Settlement Date):February 29, 2012 (T+5, with respect to $250,000,000 of the Notes and T+4, with respect to $100,000,000 of the Notes) Stated Maturity Date:April 1, 2015 Public Offering Price:100% CUSIP# / ISIN#:68323TAA1/US68323TAA16 Registrar, Fiscal Agent, Transfer Agent and Principal Paying Agent:The Bank of New York Mellon Interest Rate Basis:oCD Rate o Commercial Paper Rate oFederal Funds Rate xUSD LIBOR o Prime Rate oTreasury Rate oOther (specify): Initial Interest Rate:An interpolated rate based upon USD LIBOR with an Index Maturity of one month and USD LIBOR with an Index Maturity of two months, determined two London Business Days prior to the Issue Date, plus 15bps Index Maturity:3 months, except in the case of the Initial Interest Rate Spread (plus or minus):+ 15bps Spread Multiplier:N/A Designated USD LIBOR Page:Reuters page LIBOR01 Maximum Interest Rate:N/A Minimum Interest Rate:N/A Calculation Agent:The Bank of New York Mellon Interest Determination Date(s):Two London Business Days prior to each Interest Reset Date Interest Reset Date(s):April 1, July 1, October 1 and January 1 of each year, commencing April 1, 2012 Interest Payment Dates:April 1, July 1, October 1 and January 1 of each year up to and including the Stated Maturity Date, subject to the Modified Following Adjusted business day convention. The first interest payment on April 1, 2012 has a short first interest period. Interest Rate Reset Period: oDaily o Monthly x Quarterly o Semi-annually o Annually o Other (specify): Interest Payment Period: oDaily oMonthly x Quarterly oSemi-annually oAnnually oOther (specify): OPTION TO ELECT REDEMPTION:oYesxNo Redemption Date(s): Initial Redemption Percentage: Annual Redemption Percentage Reduction: OPTION TO ELECT REPAYMENT:oYes xNo Repayment Date(s): ORIGINAL ISSUE DISCOUNT: oYes xNo Issue Price: Total Amount of OID: Yield to Maturity: Initial Accrual Period OID: Minimum Denominations: US$2,000 and integral multiples of US$1,000 in excess thereof Other Provisions (if any): Settlement: We expect that delivery of theNotes will be made against payment therefor on or aboutFebruary 29, 2012, which in the case of US$250,000,000 of the Notes, is five business days following the date of their pricing (this settlement cycle being referred to as “T+5”) and, in the case of US$100,000,000 of the Notes, is four business days following the date of their pricing(“T+4”). Under Rule15c6-1 of the Exchange Act, trades in the secondary market generally are required to settle in three business days, unless the parties to any such trade expressly agree otherwise. Accordingly, purchasers who wish to trade theirNotes on February 22, 2012 or February 23, 2012 will be required, by virtue of the fact that theNotes initially will settle in either T+5 or T+4, to specify an alternate settlement cycle at the time of any such trade to prevent a failed settlement. Purchasers ofNotes who wish to trade theirNotes on February 22, 2012 or February 23, 2012 should consult their own advisor. Agent(s):o BMO Capital Markets Corp. o CIBC World Markets Corp. o Deutsche Bank Securities Inc. o HSBC Securities (USA) Inc. o Merrill Lynch, Pierce, Fenner & Smith Incorporated o Morgan Stanley & Co. Incorporated o National Bank Financial Inc. x RBC Capital Markets, LLC o Scotia Capital (USA) Inc. o TD Securities (USA) LLC o Other (specify): Agent’s Discount or Commission (%):0.05% Agent’s Discount or Commission ($): US$175,000 Net Proceeds to the Province:US$349,825,000 oActing as AgentAgent is acting as Agent for the sale of Notes by the Province at a price of [] % of the principal amount xActing as PrincipalAgent is purchasing Notes from the Province as principal for resale to investors and other purchasers at: x a fixed public offering price of 100% of the principal amount o varying prices related to prevailing market prices at the time of resale to be determined by such Agent 1 The US$250,000,000 aggregate principal amount of Notes traded February 22, 2012 will constitute part of the same series of Medium Term Notes, Series USMTN1, as the US$100,000,000 aggregate principal amount of Notes traded February 23, 2012.All US$350,000,000 aggregate principal amount of such Notes will be fungible and consolidated and will have identical terms and conditions, except that Settlement of the Notes traded February 22, 2012 will occur on a T+5 basis and Settlement of the Notes traded February 23, 2012 will occur on a T+4 basis so that all such Notes are settled simultaneously. SCHEDULE OF EXPENSES It is estimated that the expenses of the Province of Ontario in connection with the sale of the Notes will be as follows: Securities and Exchange Commission fee US$ Printing/Edgarizing expenses Fiscal Agent, Paying Agent, Transfer Agent, Calculation Agent and Registrar Administration Fee and expenses Legal fees and expenses Rating Agency fees and expenses US$
